Sixty years ago at San Francisco, the United
Nations Charter was adopted. It was an event that set
the path for the future of nations and peoples. It was an
event at which intelligence was resolutely dedicated to
peace and justice, and willpower was used for the
common interest.
With the adoption of the outcome document by
the High-level Plenary Meeting, a process of
15

paramount importance has been set in motion, one in
which you, Sir, can count on the full support of the
delegation of Spain. I wish to pay tribute to the
sustained effort of your predecessor, Mr. Jean Ping, and
to reiterate to our Secretary-General my admiration for
his personal and diplomatic skills.
There can be no doubt that the United Nations
has taken a step forward as a result of the High-level
Plenary Meeting. We have achieved progress in
essential areas. Spain is satisfied with the outcome
because we have stressed the importance of assisting
victims of terrorism. The Alliance of Civilizations
initiative has been well received. The summit recalled
the need to continue assisting middle-income countries
and supported the search for new sources of financing
for implementation of the Action against Hunger and
Poverty initiative.
I would like to mention here that an initiative on
United Nations reform was unanimously adopted by
the Spanish Parliament on 13 September 2005, urging
the Government to achieve a number of objectives that
are now reflected in the outcome document of the
recent High-level Meeting. We recognized in that
document that development, peace and security and
human rights constitute the three basic interdependent
and interrelated pillars of the United Nations system
and are the foundation for our collective security and
well-being. In our globalized world, we can solve
international problems, and deal with new challenges
and risks only through concerted action based on
solidarity.
Among those collective actions, the fight against
terrorism is an absolute priority for Spain. The General
Assembly should adopt a global strategy that includes
the goal of creating an international fund for victims.
Spain has just signed the International Convention for
the Suppression of Acts of Nuclear Terrorism, and in
the Sixth Committee Spain is determined to promote
the adoption of a comprehensive convention on
international terrorism before the end of this sixtieth
General Assembly.
The summit concluded that tolerance, respect,
dialogue and cooperation amongst different cultures,
civilizations and peoples are essential elements for the
promotion of international peace and security. This is
precisely the conviction that inspired the President of
the Government of Spain to propose the Alliance of
Civilizations initiative at the previous General
Assembly. The Secretary-General's High-level Group
to guide the initiative will hold its first meeting in my
country this autumn. This initiative, co-sponsored by
the President of the Government of Spain and the
Prime Minister of Turkey, is more necessary today than
ever. It is imperative to put an end to the negative drift
in mutual perceptions that is being fomented and used
by extremist groups.
It is also urgent to find innovative and additional
sources of financing for development. For that reason,
Spain, along with five other countries, is promoting the
Action against Hunger and Poverty initiative with the
aim of identifying innovative and additional sources of
financing for development. In this regard, Spain
actively participates in the cancellation of debt to
benefit the heavily indebted poor countries and is
preparing a plan to swap debt for public investment in
key human development areas in Latin America.
Let me reiterate Spain's firm commitment to
peacekeeping operations, which translates into
substantial contributions of our armed and security
forces wherever needed, especially in the Balkans,
Haiti and Afghanistan. I would like to underline the
high degree of commitment and professionalism shown
by Spanish peacekeeping forces and recall with pride
those who have sacrificed their lives for international
peace and security. The creation of a Peacebuilding
Commission is another outstanding achievement of this
summit. Spain, as an important contributor to the
United Nations budget and to its peacekeeping
operations, is ready to participate actively in the work
of this commission.
Since its inception this Organization has been
determined to provide the international community
with a binding legal framework for the protection and
promotion of human rights. Spain shares this goal. We
have strengthened our cooperation with the Office of
the High Commissioner for Human Rights, and we
have increased our contribution to its budget. We are
also pleased with the establishment of a Human Rights
Council and are fully prepared to contribute actively to
the work of this new council. Over the past year,
important legislative developments have occurred in
my country, and we have taken significant steps to
promote real equality among citizens in areas such as
gender violence and discrimination on grounds of
sexual orientation. The Government has also tackled
the situation of immigrant workers through the
16

implementation of a broad-ranging legalization
process.
We firmly support the reform process aimed at
strengthening the effectiveness of the United Nations,
which will ensure the concrete implementation of its
resolutions. It is of little use to improve existing
structures, if there is no enforcement of compliance
with decisions. The United Nations must regain its
credibility. We believe that the reform, especially that
of the Security Council, must be the result of a broad
agreement among all of us.
I agree with the Secretary-General that our
greatest failure has to do with non-proliferation and
disarmament. For Spain, nuclear proliferation
represents a serious risk for international peace and
security. We are concerned about the illicit trade in
small arms and light weapons, and we support the
preparation of an international arms trade treaty.
I cannot but mention here, once again this year,
the question of Gibraltar and the need to put an end to
this dispute through the implementation of the repeated
mandates of the General Assembly that have urged
Spain and the United Kingdom to continue their
bilateral negotiations, with a view to reaching a
definitive solution to the decolonization process, in
accordance with the relevant United Nations
resolutions. Spain is willing to work in a constructive
spirit; this spirit is reflected in the creation of a
trilateral dialogue forum, the aim of which is to
produce an atmosphere of mutual trust and cooperation
for the benefit and prosperity of Gibraltar and the
region as a whole.
Next month, Spain will host the fifteenth Ibero-
American Summit in Salamanca. It will be a meeting
that will constitute a turning point in the creation of a
true Ibero-American forum, with the
institutionalization of its secretariat and the
manifestation of a stronger will to contribute to
effective multilateralism.
Spain pays particular attention to its relations
with its neighbours in the Maghreb region. Through an
active and comprehensive policy, Spain wishes to
reinforce its cooperation with those countries, firmly
supporting political stability, respect for human rights
and those reforms that are put in place to consolidate
the rule of law and economic and social development.
In this regard, Spain firmly believes that the
Western Sahara conflict, which has lasted for almost 30
years, requires priority attention. The international
community must contribute to overcome the stalemate
and offer, within the framework of the United Nations,
a just and definitive political solution, in accordance
with international law. To that end, Spain is developing
an active diplomacy and believes that steps taken, such
as the recent appointments by the Secretary-General of
his Personal Envoy and of the Special Representative
for the United Nations Mission for the Referendum in
Western Sahara, will provide the opportunity to
relaunch the process.
In the Middle East, the disengagement from
Gaza, carried out with great skill and with great
effectiveness by the Israeli Government, may
constitute a powerful driving force in the peace
process. It is only right to congratulate the Government
of Israel for its decision. I also extend my
congratulations to the Palestinian National Authority
for having significantly contributed to the entire
operation, so that it was completed in a peaceful
manner. Now that the disengagement has been
satisfactorily completed, the road map must again
become the central framework for the peace process.
Moreover, the time has come to increase our aid
to Africa and to support African countries in their
efforts aimed at integration, peace and progress.
The summit outcome document is a good starting
point to continue working towards achieving the
agreements that still elude us. We cannot allow
inaction, lack of ambition or shortsightedness to
prevent the successful conclusion of the task ahead.
Sixty years ago the signatories of the United Nations
Charter translated into an agreement a thought that was
as solid as it was simple: we can either walk together
towards peace, or we will never find it. A year ago,
before this Assembly, the President of the Spanish
Government recalled that the history of humanity does
not give us many reasons to be optimistic. Let us work
with imagination and commitment to turn this
Organization into an expression of common will, an
Organization legitimized by its effectiveness and its
universal character. Let us work so that some day we
will feel proud as human beings. We are the United
Nations, and the people of the world expect us to act as
such in the face of the challenges and opportunities
afforded to us in these times of change.